WHEELER, District Judge.
These goods were imported in 1898, and the duties were liquidated and paid. One case of the goods of the same invoice went to a bonded warehouse, and was withdrawn for consumption, under the act of 1894, and the duties on that case were reassessed at a reduced rate, according to the provisions of that act. The duties of the whole invoice were then added anew, but no change was made in any but those upon that case, and the entry was stamped as reliquidated at that date. The importers protest against that as a new assessment and reliquidation of the whole invoice. But nothing whatever was done about the rate or classification of the goods in question, or any but those withdrawn from the bonded warehouse. Neither the adding up of these duties to obtain new totals, nor stamping the invoice as reliquidated, affected them in any way, and there was nothing then in regard to them to protest against. Decision affirmed.